FILED
                           NOT FOR PUBLICATION
                                                                            NOV 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARY KAY BECKMAN,                                No.   17-16043

              Plaintiff-Appellant,               DC No. CV 13-0097 JCM NJK

 v.
                                                 MEMORANDUM*
MATCH.COM, LLC,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                      Argued and Submitted October 11, 2018
                            San Francisco, California

Before:      TASHIMA and MURGUIA, Circuit Judges, and CHATIGNY,**
             District Judge.

      Mary Kay Beckman appeals the district court’s order dismissing her

amended complaint against Match.com (“Match”). We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Robert N. Chatigny, United States District Judge for
the District of Connecticut, sitting by designation.
U.S.C. § 1291, and we review de novo a dismissal under Rule 12(b)(6). Cervantes

v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). We affirm.

      The district court properly concluded that Beckman failed to state a

negligence claim for failure to warn under Nevada law. Beckman’s amended

complaint asserts that Match was negligent by failing to warn her that another user,

with whom the dating website matched her and who later viciously attacked

Beckman, was dangerous. However, Nevada law provides that one party has no

duty to warn another party unless there is a “special relationship” between the

parties. Sanchez ex rel. Sanchez v. Wal-Mart Stores, Inc., 221 P.3d 1276, 1281

(Nev. 2009) (holding that no special relationship existed between a pharmacy and

third parties harmed by the pharmacy’s patients). Nevada courts have never

recognized a special relationship akin to that between Beckman and Match, cf.

Scialabba v. Brandise Const. Co., 921 P.2d 928, 930 (Nev. 1996) (noting that

special relationships have been found in cases of “landowner-invitee,

businessman-patron, employer-employee, school district-pupil, hospital-patient,

and carrier-passenger”), and Beckman failed to allege facts sufficient to show that

her ability to provide for her own protection was limited by her “submission to the

control of the other” such that a special relationship should be found here, Sparks

v. Alpha Tau Omega Fraternity, Inc., 255 P.3d 238, 244–45 (Nev. 2011) (quoting


                                          2
Scialabba, 921 P.2d at 930); see also Wiley v. Redd, 885 P.2d 592, 596 (Nev.

1994) (holding that no special relationship existed between an alarm company and

the police department the company alerted). Because Beckman failed sufficiently

to allege a special relationship between her and Match, there was no duty to warn

under Nevada law; therefore, her negligence claim fails.

      Accordingly, the district court’s dismissal of Beckman’s amended complaint

is

      AFFIRMED.




                                         3